            Case 2:17-cr-00169-JAM Document 256 Filed 07/20/21 Page 1 of 1


 1   Page Pate
 2   101 Marietta Street NW, Suite 3300, Atlanta, GA 30303
     Georgia Bar No. 565899
 3
     Phone: 404-223-3310
 4   Fax: 404-223-3392
     Admitted pro hac vice
 5
     Attorney for Defendant Chi Meng Yang
 6
                      IN THE UNITED STATES DISTRICT COURT
 7

 8                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                 Case No. 2:17-cr-169-JAM
10
                 Plaintiff,
11
                                               ORDER GRANTING MOTION
12   vs.                                       FOR EVALUATION
13
     CHI MENG YANG,
14
                 Defendant
15

16         The Court having received and considered Defendant Yang’s Motion for
17
     Evaluation, and good cause having been shown,
18

19
           IT IS HEREBY ORDERED that Defendant Yang’s Motion for Evaluation is

20   GRANTED.
21
           IT IS SO ORDERED.
22

23

24
     DATED: July 20, 2021            /s/ John A. Mendez
25                                   THE HONORABLE JOHN A. MENDEZ
26                                   UNITED STATES DISTRICT COURT JUDGE
27

28
                                        PAGE 1 OF 1
                              ORDER ALLOWING UNDER SEAL FILING
